       Case 1-18-41408-nhl           Doc 48       Filed 11/19/18   Entered 11/19/18 15:10:09




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK - BROOKLYN DIVISION

--------------------------------------------------------------X        Case No. 1-18-41408-nhl
In Re:
                                                                       Chapter 11
ANDRES LOPEZ,
                                                                  NOTICE OF MOTION
                           Debtor.
--------------------------------------------------------------X
         Upon the annexed affirmation of Jenelle C. Arnold, Esq., dated November 19, 2018 and

the exhibits annexed thereto, Bayview Loan Servicing, LLC., as servicer for The Bank of New

York Mellon fka The Bank of New York, as trustee for the Certificateholders CWABS, Inc.

Asset-Backed Certificates, Series 2006-BC3, a secured creditor, will move this court before the

Hon. Judge Honorable Nancy Hershey Lord, United States Bankruptcy Judge, on the 20th day of

December, 2018 at 11:30 AM in the forenoon of that day, or as soon thereafter as counsel may

be heard, at the courthouse located at U.S. Bankruptcy Court, Eastern District of N.Y. Conrad

B. Duberstein U.S. Courthouse 271-C Cadman Plaza East Suite 1595 Brooklyn, NY 11201-

1800     for an order pursuant to 362(d)(1) and (2), of the Bankruptcy Code modifying the

automatic stay so that Bayview Loan Servicing, LLC., as servicer for The Bank of New York

Mellon fka The Bank of New York, as trustee for the Certificateholders CWABS, Inc. Asset-

Backed Certificates, Series 2006-BC3, as secured creditor, can foreclose the mortgage it holds on

the premises known as 1609 Mermaid Avenue, Brooklyn, New York 11224, on the grounds that

(a) Bayview Loan Servicing, LLC., as servicer for The Bank of New York Mellon fka The Bank

of New York, as trustee for the Certificateholders CWABS, Inc. Asset-Backed Certificates, Series

2006-BC3 is not adequately protected; (b) Debtor has little or no equity in said premises; (c)

Debtor has failed
      Case 1-18-41408-nhl      Doc 48      Filed 11/19/18   Entered 11/19/18 15:10:09




to make ongoing post-petition payments; and (d) for such other and further relief as this Court

deems just and proper.

Dated: November 19, 2018

                                                        Respectfully submitted,

                                                        /s/ Jenelle C. Arnold
                                                        Jenelle C. Arnold, Bar No.: 5263777
                                                        Attorney for Movant
                                                        Aldridge Pite, LLP
                                                        4375 Jutland Drive, Suite 200
                                                        P.O. Box 17933
                                                        San Diego, CA 92177-0933
                                                        Telephone: (858) 750-7600
                                                        Facsimile: (619) 590-1385
                                                        Email: JArnold@aldridgepite.com

TO:

Andres Lopez
2840 West 19th Street
Brooklyn, NY 11224

Rashmi Attri
E. Waters & Associates, P.C.
89-36 Sutphin Blvd
Ste 301-304
Jamaica, NY 11435
rattri@ewaterslaw.com


E. Waters & Associates, P.C.
Edward J Waters
89-36 Sutphin Blvd
Suite 301-304
Jamaica, NY 11435


Department of Justice
Eastern District of New York (Brooklyn)
Eastern District of NY (Brooklyn Office)
U.S. Federal Office Building
      Case 1-18-41408-nhl         Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09




201 Varick Street, Suite 1006
New York, NY 10014
USTPRegion02.BR.ECF@usdoj.gov

Amex
Correspondence
PO Box 981540
El Paso, TX 79998

Amex Assayers, Inc.
Attn: Jackeline Fernandez
650 S HILL ST STE 828
LOS ANGELES CA 90014

Capital One
Attn: General Correspondence/Bankruptcy
PO Box 30285
Salt Lake City, UT 84130

Capital One Bank, N.A.
Richard D. Fairbank, CEO
4851 Cox Road
Glen Allen, VA 23060
Henrico County

Citibank/Sears
Citicorp Credit Services
Attn: Centraliz
PO Box 790040
Saint Louis, MO 63179

CitiMortgage, or CitiBank
Michael L. Corbat, CEO
701 East 60th Street North
Sioux Falls, SD 57104
Minnehaha County

ConEdison
P.O. Box 1702
New York, NY 10116

National Grid
8967 162nd Street
Jamaica, NY 11435

National Grid Technologies Inc.
     Case 1-18-41408-nhl      Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09




ONE METROTECH CENTER
BROOKLYN NY 11201

NYC Water Board
PO Box 11863
Newarkm, NJ 07101

Ocwen Loan Servicing, Llc
Attn: Research/Bankruptcy
1661 Worthington Rd Ste 100
West Palm Bch, FL 33409

Penn Credit
Attn: Bankruptcy
PO Box 988
Harrisburg, PA 17108

Penn Credit Corporation
2800 COMMERCE DR
HARRISBURG PA 17110
        Case 1-18-41408-nhl          Doc 48       Filed 11/19/18   Entered 11/19/18 15:10:09




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK - BROOKLYN DIVISION

--------------------------------------------------------------X        Case No. 1-18-41408-nhl
In Re:
                                                                       Chapter 11
ANDRES LOPEZ,

                           Debtor.
--------------------------------------------------------------X

                       MOTION FOR RELIEF FROM AUTOMATIC STAY
                                  (REAL PROPERTY)
Bayview Loan Servicing, LLC, As Servicer For The Bank Of New York Mellon Fka The Bank

Of New York, As Trustee For The Certificateholders CWABS, Inc. Asset-Backed Certificates,

Series 2006-BC3, (“Creditor”) hereby moves this Court, pursuant to 11 U.S.C. § 362(d)(1) and

(2), and waiver of the 14 day stay pursuant to FRBP 4001(a)(3) for relief from the automatic stay

with respect to certain real property of the Debtor having an address of 1609 Mermaid Avenue,
Brooklyn, New York 11224 (the “Property”), for all purposes allowed by law, the Note (defined

below), the Mortgage (defined below), and applicable law, including but not limited to the right

to foreclose. Attached hereto as Exhibit 1 is a background information form required by local

rules. In further support of this Motion, Creditor respectfully states:
         1.      A petition under Chapter 11 of the United States Bankruptcy Code was filed with

respect to the Debtor on March 14, 2018.

         2.      The Debtor has executed and delivered or is otherwise obligated with respect to

that certain promissory note in the original principal amount of $416,500.00 (the “Note”). A

copy of the Note is attached hereto as Exhibit 2. Creditor is an entity entitled to enforce the

Note.

         3.      Pursuant to that certain Mortgage (the “Mortgage”), all obligations (collectively,

the “Obligations”) of the Debtor under and with respect to the Note and Mortgage are secured by

the Property. A copy of the Mortgage is attached hereto as Exhibit 3.
      Case 1-18-41408-nhl         Doc 48     Filed 11/19/18      Entered 11/19/18 15:10:09




       4.       All rights and remedies under the Mortgage have been assigned to the Creditor

pursuant to that certain assignment of Mortgage, a copy of which is attached hereto as Exhibit 4.

       5.       The legal description of the Property and recording information is set forth in the

Mortgage, a copy of which is attached hereto, and such description and information is

incorporated and made a part hereof by reference.

       6.       As of October 14, 2018 the outstanding amount of the Obligations less any partial

payments or suspense balance is $899,326.59.

       7.       The following chart sets forth the number and amount of payments due pursuant

to the terms of the Note that have been missed by the Debtor as of October 14, 2018:
 Number of Missed From                     To                Monthly         Total Missed
 Payments                                                    Payment         Payments
                                                             Amount
           97               8/1/2008           8/1/2016          $3,531.62      $342,567.14
           18               9/1/2016           2/1/2018         $11,827.39      $212,893.02
           1                3/1/2018           3/1/2018          $3,853.78        $3,853.78
           7                4/1/2018           10/1/2018         $3,852.66       $26,968.62
                                  Less partial payments (suspense balance):          ($ 0.00)

                                                                         Total:     $586,282.56


       8.       The estimated market value of the Property is $650,000.00. The basis for such

valuation is Debtor(s) Bankruptcy Schedules A & D, attached hereto as Exhibit 5.

       9.       Upon information and belief, the aggregate amount of encumbrances on the

Property listed in the Schedules or otherwise known, including but not limited to the

encumbrances granted to Creditor, is $899,326.59.

       10.      Cause exists for relief from the automatic stay for the following reasons:

             (a.) Creditor’s interest in the Property is not adequately protected. Creditor’s interest

in the collateral is not protected as the Debtor has failed to make contractual payments since

2008 (10 years) with payments totaling $586,282.56.

             (b.) Pursuant to 11 U.S.C. § 362(d)(2)(A), Debtor has no equity in the Property; and

pursuant to § 362(d)(2)(B), the Property is not necessary for an effective reorganization.
      Case 1-18-41408-nhl        Doc 48    Filed 11/19/18     Entered 11/19/18 15:10:09




Notably, the Mortgage contains an Assignment of Rents provision. The Debtor alleges the

Property is not currently rented. As a result, the Property does not produce income or provide

any benefit to the estate. Accordingly, the Property is not necessary for the Debtor’s effective

reorganization. In the event the Debtor asserts the Property is producing rental income, the

Debtor is using cash collateral without authorization, which is further cause to grant relief from

the automatic stay and/or dismiss this case. 11 U.S.C. §1112(b)(4).

            (c.) Debtor has failed to make ongoing post-petition payments.

       WHEREFORE, Creditor prays that this Court issue an Order terminating or modifying

the stay and granting the following:

       1.      Relief from the stay for all purposes allowed by law, the Note, the Mortgage, and

applicable law, including but not limited to allowing Creditor (and any successors or assigns) to

proceed under applicable non-bankruptcy law to enforce it remedies to foreclose upon and obtain

possession of the Property;

       2.      That the Order be binding and effective despite any conversion of this bankruptcy

case to a case under any other chapter of Title 11 of the United States Code;

       3.      That the 14-day stay described in Bankruptcy Rule 4001(a)(3) be waived;

       4.      For such other relief as the Court deems proper.

Dated: November 19, 2018


                                                     Respectfully submitted,

                                                     /s/ Jenelle C. Arnold
                                                     Jenelle C. Arnold, Bar No.: 5263777
                                                     Attorney for Creditor
                                                     Aldridge Pite, LLP
                                                     4375 Jutland Drive, Suite 200
                                                     P.O. Box 17933
                                                     San Diego, CA 92177-0933
                                                     Telephone: (858) 750-7600
                                                     Facsimile: (619) 590-1385
                                                     Email: JArnold@aldridgepite.com
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
Case 1-18-41408-nhl   Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09
                         Case 1-18-41408-nhl                                 Doc 48
                                                                                 25            Filed 11/19/18
                                                                                                     05/18/18                Entered 11/19/18
                                                                                                                                     05/18/18 15:10:09
                                                                                                                                              14:15:06


 Fill in this information to identify your case and this filing:

 Debtor 1                    Andres Lopez
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      EASTERN DISTRICT OF NEW YORK

 Case number            1-18-41408                                                                                                                                Check if this is an
                                                                                                                                                                  amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                                      12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        2840 West 19th Street                                                          Single-family home                          Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                         the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                   Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                   Current value of the      Current value of the
        Brooklyn                          NY        11224-0000                         Land                                        entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                               $685,000.00                 $685,000.00
                                                                                       Timeshare
                                                                                                                                   Describe the nature of your ownership interest
                                                                                       Other                                       (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one     a life estate), if known.
                                                                                       Debtor 1 only
        Kings                                                                          Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




Official Form 106A/B                                                                  Schedule A/B: Property                                                                    page 1
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy


                                                                                                                                                            EXHIBIT 5
                        Case 1-18-41408-nhl                            Doc 48
                                                                           25          Filed 11/19/18
                                                                                             05/18/18                Entered 11/19/18
                                                                                                                             05/18/18 15:10:09
                                                                                                                                      14:15:06

 Debtor 1        Andres Lopez                                                                                            Case number (if known)          1-18-41408

       If you own or have more than one, list here:
 1.2                                                                    What is the property? Check all that apply
       1609, Mermaid Avenue                                                    Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                      the amount of any secured claims on Schedule D:
                                                                               Duplex or multi-unit building
                                                                                                                               Creditors Who Have Claims Secured by Property.
                                                                               Condominium or cooperative

                                                                               Manufactured or mobile home
                                                                                                                               Current value of the          Current value of the
       Brooklyn                          NY        11224-0000                  Land                                            entire property?              portion you own?
       City                              State              ZIP Code           Investment property                                    $650,000.00                     $650,000.00
                                                                               Timeshare
                                                                                                                               Describe the nature of your ownership interest
                                                                               Other                                           (such as fee simple, tenancy by the entireties, or
                                                                        Who has an interest in the property? Check one         a life estate), if known.
                                                                               Debtor 1 only
       Kings                                                                   Debtor 2 only
       County                                                                  Debtor 1 and Debtor 2 only
                                                                                                                                    Check if this is community property
                                                                               At least one of the debtors and another              (see instructions)
                                                                        Other information you wish to add about this item, such as local
                                                                        property identification number:




       If you own or have more than one, list here:
 1.3                                                                    What is the property? Check all that apply
       3021, Brighton 4th Street                                               Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                      the amount of any secured claims on Schedule D:
                                                                               Duplex or multi-unit building
                                                                                                                               Creditors Who Have Claims Secured by Property.
                                                                               Condominium or cooperative

                                                                               Manufactured or mobile home
                                                                                                                               Current value of the          Current value of the
       Brooklyn                          NY        11235-0000                  Land                                            entire property?              portion you own?
       City                              State              ZIP Code           Investment property                                    $710,000.00                     $710,000.00
                                                                               Timeshare
                                                                                                                               Describe the nature of your ownership interest
                                                                               Other                                           (such as fee simple, tenancy by the entireties, or
                                                                        Who has an interest in the property? Check one         a life estate), if known.
                                                                               Debtor 1 only
       Kings                                                                   Debtor 2 only
       County                                                                  Debtor 1 and Debtor 2 only
                                                                                                                                    Check if this is community property
                                                                               At least one of the debtors and another              (see instructions)
                                                                        Other information you wish to add about this item, such as local
                                                                        property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                    $2,045,000.00

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

       No
       Yes




Official Form 106A/B                                                       Schedule A/B: Property                                                                                page 2
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy


                                                                                                                                                           EXHIBIT 5
                      Case 1-18-41408-nhl                            Doc 48
                                                                         25       Filed 11/19/18
                                                                                        05/18/18                Entered 11/19/18
                                                                                                                        05/18/18 15:10:09
                                                                                                                                 14:15:06

 Debtor 1       Andres Lopez                                                                                        Case number (if known)      1-18-41408
4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

      No
      Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                      $0.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                 Current value of the
                                                                                                                                                   portion you own?
                                                                                                                                                   Do not deduct secured
                                                                                                                                                   claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    1 Living Room, 1 Dinning Room, 3 Bedroom Sets                                                                                 $1,900.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
        No
        Yes. Describe.....

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Clothes                                                                                                                         $650.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        No
        Yes. Describe.....

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

Official Form 106A/B                                                    Schedule A/B: Property                                                                          page 3
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy


                                                                                                                                                  EXHIBIT 5
                          Case 1-18-41408-nhl                                     Doc 48
                                                                                      25                 Filed 11/19/18
                                                                                                               05/18/18       Entered 11/19/18
                                                                                                                                      05/18/18 15:10:09
                                                                                                                                               14:15:06

 Debtor 1         Andres Lopez                                                                                                  Case number (if known)   1-18-41408
14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                                $2,550.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                                Current value of the
                                                                                                                                                            portion you own?
                                                                                                                                                            Do not deduct secured
                                                                                                                                                            claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                   Cash                                      $100.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       Savings                                                                                                                $6.37



                                              17.2.       Checking                                                                                                             $93.00



                                              17.3.                                                                                                                        $1,069.73



                                              17.4.       Checking                                                                                                           $102.87



                                              17.5.       Checking                                                                                                         $1,222.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                               % of ownership:

                                                  Pitkin Realty LLC                                                                  100%          %                             $0.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No

Official Form 106A/B                                                                       Schedule A/B: Property                                                                page 4
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy


                                                                                                                                                           EXHIBIT 5
                           Case 1-18-41408-nhl                       Doc 48
                                                                         25     Filed 11/19/18
                                                                                      05/18/18                Entered 11/19/18
                                                                                                                      05/18/18 15:10:09
                                                                                                                               14:15:06

 Debtor 1         Andres Lopez                                                                                  Case number (if known)    1-18-41408

        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                            Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                              Current value of the
                                                                                                                                             portion you own?
                                                                                                                                             Do not deduct secured
                                                                                                                                             claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
       No
       Yes. Name the insurance company of each policy and list its value.
                                Company name:                                                        Beneficiary:                             Surrender or refund
Official Form 106A/B                                    Schedule A/B: Property                                                                                 page 5
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


                                                                                                                                            EXHIBIT 5
                        Case 1-18-41408-nhl                             Doc 48
                                                                            25             Filed 11/19/18
                                                                                                 05/18/18                    Entered 11/19/18
                                                                                                                                     05/18/18 15:10:09
                                                                                                                                              14:15:06

 Debtor 1        Andres Lopez                                                                                                    Case number (if known)        1-18-41408
                                                                                                                                                                   value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................                $2,593.97


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                         $0.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                                  page 6
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                                          Best Case Bankruptcy


                                                                                                                                                                 EXHIBIT 5
                         Case 1-18-41408-nhl                               Doc 48
                                                                               25              Filed 11/19/18
                                                                                                     05/18/18                      Entered 11/19/18
                                                                                                                                           05/18/18 15:10:09
                                                                                                                                                    14:15:06

 Debtor 1         Andres Lopez                                                                                                          Case number (if known)   1-18-41408

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................             $2,045,000.00
 56. Part 2: Total vehicles, line 5                                                                                 $0.00
 57. Part 3: Total personal and household items, line 15                                                        $2,550.00
 58. Part 4: Total financial assets, line 36                                                                    $2,593.97
 59. Part 5: Total business-related property, line 45                                                               $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                      $0.00
 61. Part 7: Total other property not listed, line 54                                             +                 $0.00

 62. Total personal property. Add lines 56 through 61...                                                        $5,143.97             Copy personal property total                 $5,143.97

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                      $2,050,143.97




Official Form 106A/B                                                               Schedule A/B: Property                                                                                page 7
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                                            Best Case Bankruptcy


                                                                                                                                                                     EXHIBIT 5
                        Case 1-18-41408-nhl                          Doc 48
                                                                         20        Filed 11/19/18
                                                                                         04/18/18            Entered 11/19/18
                                                                                                                     04/18/18 15:10:09
                                                                                                                              16:42:06


 Fill in this information to identify your case:

 Debtor 1                   Andres Lopez
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF NEW YORK

 Case number           1-18-41408
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Bayview Loan Servicing                   Describe the property that secures the claim:               $747,621.83               $650,000.00           $97,621.83
         Creditor's Name                          1609, Mermaid Avenue Brooklyn, NY
                                                  11224 Kings County
                                                  As of the date you file, the claim is: Check all that
         4425 Ponce de Leon Blvd                  apply.
         Miami, FL 33146                              Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred                                    Last 4 digits of account number        1117

 2.2     HSBC                                     Describe the property that secures the claim:             $1,479,380.07               $710,000.00         $769,380.07
         Creditor's Name                          3021, Brighton 4th Street Brooklyn,
                                                  NY 11235 Kings County
         C/O PHH Mortgage
                                                  As of the date you file, the claim is: Check all that
         P.O. Box 5452                            apply.
         Mount Laurel, NJ 08054                       Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred                                    Last 4 digits of account number        2774


Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 2
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy


                                                                                                                                                  EXHIBIT 5
                        Case 1-18-41408-nhl                          Doc 48
                                                                         20           Filed 11/19/18
                                                                                            04/18/18               Entered 11/19/18
                                                                                                                           04/18/18 15:10:09
                                                                                                                                    16:42:06


 Debtor 1 Andres Lopez                                                                                        Case number (if know)   1-18-41408
               First Name                  Middle Name                      Last Name


         Ocwen Loan Servicing,
 2.3                                                                                                               $702,051.00           $685,000.00     $17,051.00
         Llc                                        Describe the property that secures the claim:
         Creditor's Name                            2840 West 19th Street Brooklyn, NY
                                                    11224 Kings County
         P.O Box 24738
                                                    As of the date you file, the claim is: Check all that
         West Palm Beach, FL                        apply.
         33416                                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 Opened
                                 04/06 Last
 Date debt was incurred          Active 10/17                Last 4 digits of account number         7187


 2.4     Trinity Financial Service                  Describe the property that secures the claim:                  $318,887.21           $710,000.00    $318,887.21
         Creditor's Name                            3021, Brighton 4th Street Brooklyn,
         Newport Beach Law                          NY 11235 Kings County
         Group
         120 Tustin Ave                             As of the date you file, the claim is: Check all that
                                                    apply.
         Suite C, # 1125                                 Contingent
         Newport Beach, CA
         92663
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Second Mortgage
       community debt

 Date debt was incurred                                      Last 4 digits of account number         2203


   Add the dollar value of your entries in Column A on this page. Write that number here:                                $3,247,940.11
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                               $3,247,940.11

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 2 of 2
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


                                                                                                                                                EXHIBIT 5
       Case 1-18-41408-nhl            Doc 48      Filed 11/19/18   Entered 11/19/18 15:10:09




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK - BROOKLYN DIVISION

--------------------------------------------------------------X        Case No. 1-18-41408-nhl
In Re:
                                                                       Chapter 11
ANDRES LOPEZ,
                                                                       ORDER LIFTING THE
                           Debtor.                                     AUTOMATIC STAY
--------------------------------------------------------------X
         Upon reading the filing the Notice of Motion dated November 19, 2018, the Affirmation of

Jenelle C. Arnold, Esq., dated November 19, 2018 and the exhibits annexed thereto on behalf of

Bayview Loan Servicing, LLC., as servicer for The Bank of New York Mellon fka The Bank of New

York, as trustee for the Certificateholders CWABS, Inc. Asset-Backed Certificates, Series 2006-BC3

(“Creditor”), by it’s attorneys Aldridge Pite, LLP, for an Order pursuant of 11 U.S.C. 362(d)(1) and

(2) granting relief from the automatic stay to foreclose the mortgage it holds on the property located

at 1609 Mermaid Avenue, Brooklyn, New York 11224 (“Property”) and sufficient cause appearing

therefore; it is

          ORDERED, that automatic stay is hereby modified pursuant to 11 U.S.C. 362 (d) (1) and (2)

, to allow Creditor to foreclose the mortgage it holds on the Property, and it is further,

          ORDERED, that the 14 day stay imposed by FRBP 4001(a)(3) is hereby waived, and it is

further

          ORDERED, that the Trustee shall retain any and all interest the Debtor's/Debtors’ estate may

have in any surplus monies from a foreclosure sale of the Real Property; and it is further

          ORDERED, that upon the commencement of a foreclosure proceeding against the Debtor,

the Trustee and his/her counsel shall be served with a copy of the summons and complaint notice of
      Case 1-18-41408-nhl          Doc 48     Filed 11/19/18      Entered 11/19/18 15:10:09




pendency of action; and, it is further

        ORDERED, that the Trustee be served with a copy of the referee's report of sale within thirty

(30) days of the referee's preparation of the report of sale; and, it is further

        ORDERED, that closure of the case shall not constitute an abandonment of the trustee's

interest, if any, in any surplus proceeds.

                                                  ###
      Case 1-18-41408-nhl            Doc 48       Filed 11/19/18   Entered 11/19/18 15:10:09




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK - BROOKLYN DIVISION

--------------------------------------------------------------X        Case No. 1-18-41408-nhl
In Re:

                                                                       Chapter 11
ANDRES LOPEZ,

                           Debtor.                                     CERTIFICATE OF SERVICE
--------------------------------------------------------------X

                                     CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the Notice of Motion, Motion for Relief
from Stay, Proposed Order Lifting Stay was mailed by U.S. Mail on November 19, 2018 to the
parties listed below:

Andres Lopez
2840 West 19th Street
Brooklyn, NY 11224

Rashmi Attri
E. Waters & Associates, P.C.
89-36 Sutphin Blvd
Ste 301-304
Jamaica, NY 11435
rattri@ewaterslaw.com

Rashmi Attri
Pitchayan & Associates, P.C.
72-30 Broadway
Floor 3
Jackson Heights, NY 11372
Email: rashmi@pitchayanlaw.com

E. Waters & Associates, P.C.
89-36 Sutphin Blvd
Suite 301-304
Jamaica, NY 11435

Edward J Waters
E Waters & Associates, PC
89-36 Sutphin Blvd
Suite 301
      Case 1-18-41408-nhl      Doc 48      Filed 11/19/18   Entered 11/19/18 15:10:09




Jamaica, NY 11435
Email: ejwaters@gmail.com

Department of Justice
Eastern District of New York (Brooklyn)
Eastern District of NY (Brooklyn Office)
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014
USTPRegion02.BR.ECF@usdoj.gov

Amex
Correspondence
PO Box 981540
El Paso, TX 79998

Amex Assayers, Inc.
Attn: Jackeline Fernandez
650 S HILL ST STE 828
LOS ANGELES CA 90014

Capital One
Attn: General Correspondence/Bankruptcy
PO Box 30285
Salt Lake City, UT 84130

Capital One Bank, N.A.
Richard D. Fairbank, CEO
4851 Cox Road
Glen Allen, VA 23060
Henrico County

Citibank/Sears
Citicorp Credit Services
Attn: Centraliz
PO Box 790040
Saint Louis, MO 63179

CitiMortgage, or CitiBank
Michael L. Corbat, CEO
701 East 60th Street North
Sioux Falls, SD 57104
Minnehaha County

ConEdison
P.O. Box 1702
     Case 1-18-41408-nhl          Doc 48   Filed 11/19/18   Entered 11/19/18 15:10:09




New York, NY 10116

National Grid
8967 162nd Street
Jamaica, NY 11435

National Grid Technologies Inc.
ONE METROTECH CENTER
BROOKLYN NY 11201

NYC Water Board
PO Box 11863
Newarkm, NJ 07101

Ocwen Loan Servicing, Llc
Attn: Research/Bankruptcy
1661 Worthington Rd Ste 100
West Palm Bch, FL 33409

Penn Credit
Attn: Bankruptcy
PO Box 988
Harrisburg, PA 17108

Penn Credit Corporation
2800 COMMERCE DR
HARRISBURG PA 17110


                                            Respectfully submitted,

                                            /s/ Jenelle C. Arnold
                                            By: Jenelle C. Arnold _____
                                            4375 Jutland Drive, Suite 200
                                            San Diego, CA 92177-0933
                                            (858) 750-7600
